            Case 1:19-cr-00843-JGK Document 16 Filed 04/20/20 Page 1 of 2

                                     QUIJANO ENNIS & SIDERIS
                                            ATTORNEYS AT LAW
                                             40 FULTON STREET
                                                   Floor 23
                                         NEW YORK, NEW YORK 10038
                                          TELEPHONE: (212) 686-0666
                                Peter Enrique Quijano Cell: (917) 716-6312
                                               FAX: (212) 686-8690
                        peter@qandelaw.com; nancyleeennis@gmail.com; annasideris@yahoo.com

Peter Enrique Quijano
Nancy Lee Ennis
Anna N. Sideris
                                                                       April 20, 2020

BY ECF                                                               Application granted.
                                                                     SO ORDERED.
Honorable John G. Koeltl
United States District Judge                     New York, NY /s/ John G. Koeltl
for the Southern District of New York            April 20, 2020 John G. Koeltl, U.S.D.J.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re:       U.S. v. TIMOTHY MITCHELL, 19 Cr. 843 (JGK)

Dear Judge Koeltl:

       I am the attorney for the defendant Timothy Mitchell in the above-
referenced matter. Mr. Mitchell is charged with being Felon in possession of
firearm, in violation of 18 U.S.C. § 922 (g)(1). Motions are currently scheduled
for April 24, 2020; Replies by May 18, 2020; and Response by May 8, 2020. The
purpose of this letter is to respectfully request that the Court re-schedule the
Schedule for Defense Motions to May 15, 2020; Replies by June 5, 2020; and
Response by May 29, 2020. The government has no objection to this request.

       The Defendant Timothy Mitchell is detained at the MCC-New York. As a
result of the COVID-19 crisis, there have been no legal visits at the MCC-New
York in approximately the last 30 days; and inmates have been in a “lock-down,”
with very limited access to telephones. Legal calls must be scheduled by the
attorney in advance; and have been limited to approximately 15-20 minutes. This
has severely impacted our ability to confer with Mr. Mitchell regarding the
anticipated pre-trial motions. As a result, we need additional time to finalize the
Defendant’s pre-trial motion. We have conferred with Assistant United States
Attorney Ni Qian, and we understand that the government has no objection to the
request to adjust the current pre-trial motion schedule.
         Case 1:19-cr-00843-JGK Document 16 Filed 04/20/20 Page 2 of 2
Honorable John G. Koeltl, U.S.D.J.
April 20, 2020

      Accordingly, I respectfully request, without government objection, that the
Court re-schedule the Pre-trial Motions in U.S. v. Timothy Mitchell, 19 Cr. 843
(JGK) as follows: Defense Motions by May 15, 2020; Defense Reply by June 5 ,
2020; and government’s Response by May 29, 2020.

       Your Honor’s attention to and consideration of this request are, as always,
greatly appreciated.

                                       Respectfully submitted,

                                       Peter Enrique Quijano
                                       Peter Enrique Quijano

cc: A.U.S.A Ni Qian by email & ECF (Ni.Qian@usdoj.gov)
    Megan Wall-Wolff, Esquire (by email mwallwolff@wallwolff.com)
    Anna N. Sideris, Esquire (by email annasideris@yahoo.com)




                                         2
